Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 30 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya (JP 2018-187703 A).
Regarding claim 1, Kamiya discloses a foreign matter detection device 20 configured to detect penetration of a foreign matter (for instance, nitrogen oxide) into an interior of an electric motor 11 arranged in a machine tool 1, the device comprising: a sensor (gas sensors 45/46/47, humidity sensors 42/53, odor sensor 44, vibration sensor 41, temperature sensor 51, pressure sensor 52, rotation angle sensor 43) arranged in the interior of the electric motor (at least the gas sensor 45 may be arranged inside the electric motor case 18), and a controller 2 configured to judge whether the foreign matter penetrates into the interior of the electric motor based on output of the sensor, wherein the sensor is configured to detect a physical property of the foreign matter (the concentration of nitrogen oxide is detected by sensor 45), the controller is configured to store (in storage unit 3) information on the physical property of the foreign matter in a storage medium in the device, and judge (using determination unit 10) the penetration of the foreign matter and a type of the foreign matter by comparing the output of the sensor with the information on the physical property of the foreign matter (determination unit 10 compares the detected value of the concentration of nitrogen oxide in the electric motor with the value stored by the storage unit).
Regarding claim 4, Kamiya discloses wherein the sensor is a gas sensor 45/46/47 or odor sensor 44 detecting a gas (formaldehyde, nitrogen oxide, or hydrogen sulfide for example) corresponding to a substance contained in a cutting liquid, the information on the physical property of the foreign matter is a gas concentration judgment range related to the cutting liquid, and the controller is further configured to judge (using determination unit 10) whether the gas concentration is within the judgment range related to the cutting liquid based on output of the gas sensor or the odor sensor, and judge that the cutting liquid has penetrated into the interior of the electric motor 11 when the gas concentration is within the judgment range related to the cutting liquid.
Regarding claim 10, Kamiya discloses comprising a plurality of sensors (41-47 and 51-53) judging the penetration of a specific predetermined foreign matter, wherein the plurality of sensors include sensors of types that are different from each other, and the controller is further configured to judge (using the determination unit 10) the penetration of the foreign matter and the type of the foreign matter for each of the outputs of the sensors, and judge that the foreign matter has penetrated into the interior of the electric motor 11 in response to the penetration of the foreign matter being judged for the output of at least one of the plurality of sensors.
Regarding claim 11, Kamiya discloses comprising a plurality of sensors (41-47 and 51-53) judging the penetration of a specific predetermined foreign matter, wherein the plurality of sensors include sensors of types that are different from each other, and the controller is further configured to judge (using determination unit 10) the penetration of the foreign matter and the type of the foreign matter for each output of the plurality of sensors, and judge that the foreign matter has penetrated into the interior of the electric motor 11 in response to the penetration of foreign matter being judged for the outputs of all of the sensors, and judge that the foreign matter has not penetrated into the interior of the electric motor when the penetration of foreign matter is not judged for the output of at least one of the plurality of sensors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Hokao et al. (JP 2003-166696 A).
Regarding claims 2 and 7, Kamiya discloses wherein the sensor is a sensor configured to detect a foreign matter corresponding to a substance contained in a cutting liquid (cutting fluid), the information on the physical property of the foreign matter is an foreign matter judgment range related to the cutting liquid, and the controller is further configured to judge (using determination unit 10) whether the foreign matter concentration is within the judgment range related to the cutting liquid based on an output of the foreign matter sensor, and judge that the cutting liquid has penetrated into the interior of the electric motor 11 in response to the foreign matter concentration being within the judgment range related to the cutting liquid.  
Kamiya does not disclose wherein the sensor is an ion sensor detecting an ion corresponding to a substance contained in the cutting liquid or a lubricant, the information on the physical property of the foreign matter is an ion concentration judgment range related to the cutting liquid or the lubricant, and the judgment unit judges whether the ion concentration is within the judgment range related to the cutting liquid or lubricant based on the output of the ion sensor, and when the ion concentration is within the judgment range related to the cutting liquid or lubricant, it is judged that the cutting liquid or lubricant has penetrated into the interior of the electric motor.  Hokao et al. teaches the use of a machine comprising an ion sensor that detects an ion concentration of a specific ion in a lubricant for the purpose of determining whether contamination has occurred within a bearing.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the ion concentration sensor as taught by Hokao et al. in order to be able to determine whether contamination of the cutting liquid or lubricant has occurred within the motor using a different type of sensor.
The modified invention of Kamiya does not disclose that the ion sensor is located within the interior of the electric motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the sensor within the interior of the electric motor for the purpose of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Regarding claim 9, the modified invention of Kamiya discloses wherein the electric motor 11 includes a plurality of components (case 18, oil seal 33) isolating an exterior and the interior of the electric motor, and the sensor (at least sensor 46, see figure 2) is arranged in a vicinity of a portion in which the plurality of components are in contact.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Ueno (JP 2003-002894 A).
Regarding claims 3 and 8, Kamiya discloses wherein the sensor is a foreign matter sensor detecting a foreign matter value, the information on the physical property of the foreign matter is a foreign matter value judgment range related to a cutting liquid (cutting fluid), and the controller is further configured to judge (using determination unit 10) whether the foreign matter value is within the judgment range related to the cutting liquid based on output of the foreign matter sensor, and that the cutting liquid has penetrated into the interior of the electric motor 11 in response to the foreign matter value being within the judgment range related to the cutting liquid.  
Kamiya does not disclose wherein the sensor is a pH sensor detecting a pH value, the information on the physical property of the foreign matter is a pH value judgment range related to a cutting liquid or lubricant, and the judgment unit judges whether the pH value is within the judgment range related to the cutting liquid or lubricant based on output of the pH sensor, and when the pH value is within the judgment range related to the cutting liquid or lubricant, it is judged that the cutting liquid or lubricant has penetrated into the interior of the electric motor.  Ueno teaches the use of a machine tool comprising a pH sensor 54 that detects a pH of a cutting fluid for the purpose of determining the concentration of the cutting fluid.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the pH sensor of Ueno in order to whether contamination of the cutting liquid or lubricant has occurred within the motor using a different type of sensor.
The modified invention of Kamiya does not disclose that the pH sensor is located within the interior of the electric motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the sensor within the interior of the electric motor for the purpose of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
Regarding claim 5, Kamiya discloses wherein the machine tool is formed so as to inject a cutting liquid (cutting fluid) toward a workpiece, the sensor is a humidity sensor 42, the information on the physical property of the foreign matter is a humidity judgment range related to the water-soluble cutting liquid, and the judgment unit 10 judges whether the humidity of the interior of the electric motor 11 is within the judgment range related to the cutting liquid based on output of the humidity sensor, and when the humidity is within the judgment range related to the cutting liquid, it is judged that the water-soluble cutting liquid has penetrated into the interior of the electric motor.
Kamiya does not distinctly disclose the cutting liquid is a water-soluble cutting liquid.  Ueno teaches the use of a cutting fluid that is water-soluble for the purpose of more easily changing the concentration of the cutting stock solution.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the water-soluble cutting liquid as taught by Ueno in order to be able to change the concentration of the cutting liquid using water.
The modified invention of Kamiya does not disclose that the humidity sensor is located within the interior of the electric motor.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the sensor within the interior of the electric motor for the purpose of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that “The Office does not appear to have provided support as to where in Kamiya said feature is disclosed”, referring to the controller being configured to judge the penetration of the foreign matter.  Applicant also argues that Kamiya does not disclose the claim language “controller configured to judge … by comparing the output of the sensor with the information on the physical property of the foreign matter”.  The Examiner points to paragraphs [0023], [0025], [0043] through [0047], and likely other locations in the translation provided by the Applicant as teaching these limitations.
Applicant’s argument that the determination unit 10 of Kamiya only is used to determine the part of the bearing and the oil seal in which an abnormality has occurred (argument continues, see page 8 of Applicant’s remarks) is not persuasive because Kamiya teaches that the determination unit is used for other comparisons as described in paragraphs [0043] through [0047] and other locations in the translation.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2 November 2022